Opinion per Curiam. Action commenced before a justice of the peace for a balance claimed on a promissory note of appellant, assigned before due to appellee, for $175. On trial de novo, upon appealto the Circuit Court, the jury returned a verdict for plaintiff for $90. A new trial was refused and judgment on the verdict rendered, from which defendant appealed. The defense was payment, and on this single question of fact the evidence was conflicting, but in our opinion clearly sufficient to support the finding. Perceiving no material error in any ruling of the court, its judgment will be affirmed.